Order issued September 26, 2012




                                               In The
                                  C!tnurt nf l\pp£aLs
                         1J1iftq1llistri.ct nf W£xan at 1llallan
                                       No. 05-12-01193-CV

                             JUANITA J. GAROFALO, Appellant

                                                 v.
                      CHECK INTO CASH OF TEXAS, LLC, Appellee

                                             ORDER
                Before Chief Justice Wright and Justices Francis and Lang-Miers
       The Court has before it appellant's September 18,2012 notice of appeal of judgement on

contest of affidavit of indigency. The Court treats the notice of appeal as a motion for review of the

trial court's decision underTEx.R. APP. P. 20.1G) and GRANTS the motion. We ORDER the trial

court to either conduct a hearing on appellant's amended affidavit of indigency or sign an order

extending the time to conduct a hearing on that affidavit within ten days of the date of this order,

giving proper notice of the hearing to both parties. Se    EX. R.   APP.   P. 20.1 (i)(2)(B).